DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 16 are currently subject to non-statutory double patent rejections, but are otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified by the timely filing of a terminal disclaimer, these claims would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1 and 9 recite the same patentable features as were found allowable in parent application no. 16/516998, which issued as United States patent no. 10,936,351 on 02 March 2021. The present application is found allowable for those same reasons. In particular, CHANDRA et al (U.S. Patent No. 9,274,934), discloses a display device configured to display a user interface (UI) at 4:24-48, 6:60-7:6, 7:41-58. CHANDRA discloses a processor configured to operate a robot (virtual software agent) to automate an activity in a virtual or remote machine environment, wherein the robot utilizes two or more anchors in a UI at 3:36-57, 4:24-48, 5:3-8, 6:60-7:6, 8:13-35. But, the two or more anchors are in the UI itself, and not within a captured image of the UI as recited. CHANDRA discloses the transceiver is configured to receive results from the relationship determined by the CV engine based on a “spatial analysis” of labels and text field elements in relation to the two or more anchors and a target element in an area of the captured image at 7:7-9:53, 10:21-50. But, Chandra does not disclose the relationship is based on a geometric match of labels and text field elements in relation to the two or more anchors and a target element in an area of the captured image. Nor does Chandra use a captured image, instead relying upon a hierarchy of subtrees embedded in html to identify relations. See, also, 3:36-57. CHANDRA discloses the robot performs the activity on the target element in the UI based on the relationship at 4:24-5:2, 7:59-8:12, 8:13-35.
Determining a relationship based on a geometric match of elements in an area of an image, wherein the geometric match is associated with a confidence interval (Cl), was known in the art, as evidenced by KNIGHTON et al (U.S. PG Pub. No. 2006/0036577) at ¶¶ [0029], [0033]. However, as was discussed above, CHANDRA does not use a screen capture image of the UI; in order to combine KNIGHTON with CHANDRA, it would be necessary to change CHANDRA’s principle of operation. If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.








(continued on next page)
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 1
U.S. Patent No. 10,936,351
Claim 1
A computing device comprising:
A computing device comprising:
a display device configured to display a user interface (UI);
a display device configured to display a user interface (UI);
a processor configured to operate a robot to automate an activity in a cloud machine environment, wherein the robot utilizes two or more anchors in a captured image of the UI;
a processor configured to operate a robot to automate an activity in a virtual or remote machine environment, wherein the robot utilizes two or more anchors in a captured image of the UI;
a transceiver configured to transmit the captured image with the two or more anchors to a computer vision (CV) engine and transmit the captured image to an optical character recognition (OCR) engine;
a transceiver configured to transmit the captured image with the two or more anchors to a computer vision (CV) engine and transmit the captured image to an optical character recognition (OCR) engine;
the transceiver configured to receive results from the OCR engine and a relationship determined by the CV engine based on a geometric match of labels and text field elements in relation to the two or more anchors and a target element in an area of the captured image, wherein the geometric match is associated with a confidence interval (Cl); and
the transceiver configured to receive results from the OCR engine and a relationship determined by the CV engine based on a geometric match of labels and text field elements in relation to the two or more anchors and a target element in an area of the captured image, wherein the geometric match is associated with a confidence interval (CI); and
wherein the robot performs the activity on the target element in the UI based on the relationship.
wherein the robot performs the activity on the target element in the UI based on the relationship.


	
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 2
U.S. Patent No. 10,936,351
Claim 2
wherein the relationship defines a geometric position between an anchored button and the label or the text field.
wherein the relationship defines a geometric position between an anchored button and the label or the text field.



	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 3
U.S. Patent No. 10,936,351
Claim 3
wherein the captured image is from a video stream of the cloud machine environment.
wherein the captured image is from a video stream of the virtual or remote machine environment.


	
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 4
U.S. Patent No. 10,936,351
Claim 4
wherein the geometric match comprises an angle or triangular arrangement between one or more elements in the captured image of the UI.
wherein the geometric match comprises an angle or triangular arrangement between one or more elements in the captured image of the UI.


	
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 5
U.S. Patent No. 10,936,351
Claim 5
wherein the geometric match is based on a ML model.
wherein the geometric match is based on a ML model.


	
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 6
U.S. Patent No. 10,936,351
Claim 6
wherein retraining is performed based on a missing element detected in the captured image of the UI.
wherein retraining is performed based on a missing element detected in the captured image of the UI.


	
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 7
U.S. Patent No. 10,936,351
Claim 7
wherein the geometric match is based on elastic or
inelastic geometric relationships of elements in the captured image of the UI.
wherein the geometric match is based on elastic or inelastic geometric relationships of elements in the captured image of the UI.


	
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 8
U.S. Patent No. 10,936,351
Claim 8
wherein a first anchor of the two or more anchors is positioned on a first button and a second anchor of the two or more anchors is positioned on a second button.
wherein a first anchor of the two or more anchors is positioned on a first button and a second anchor of the two or more anchors is positioned on a second button.


	
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 9
U.S. Patent No. 10,936,351
Claim 9
A method performed by a computing device, the method comprising:
A method performed by a computing device, the method comprising:
displaying, by the computing device, a user interface (UI);
displaying, by the computing device, a user interface (UI);
operating, by the computing device, a robot to automate an activity in a cloud machine environment, wherein the robot utilizes two or more anchors in a captured image of the UI;
operating, by the computing device, a robot to automate an activity in a virtual or remote machine environment, wherein the robot utilizes two or more anchors in a captured image of the UI;
transmitting, by the computing device, the captured image with the two or more anchors to a computer vision (CV) engine and transmitting, by the computing device, the captured image to an optical character recognition (OCR) engine;
transmitting, by the computing device, the captured image with the two or more anchors to a computer vision (CV) engine and transmitting, by the computing device, the captured image to an optical character recognition (OCR) engine;
receiving, by the computing device, results from the OCR engine and a relationship determined by the CV engine based on a geometric match of labels and text field elements in relation to the two or more anchors and a target element in an area of the captured image, wherein the geometric match is associated with a confidence interval (Cl); and
receiving, by the computing device, results from the OCR engine and a relationship determined by the CV engine based on a geometric match of labels and text field elements in relation to the two or more anchors and a target element in an area of the captured image, wherein the geometric match is associated with a confidence interval (CI); and
wherein the robot performs the activity on the target element in the UI based on the relationship.
wherein the robot performs the activity on the target element in the UI based on the relationship.


	
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 10
U.S. Patent No. 10,936,351
Claim 10
wherein the relationship defines a geometric position between an anchored button and the label or the text field.
wherein the relationship defines a geometric position between an anchored button and the label or the text field.


	
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 11
U.S. Patent No. 10,936,351
Claim 11
wherein the captured image is from a video stream of the cloud machine environment.
wherein the captured image is from a video stream of the virtual or remote machine environment.


	
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 12
U.S. Patent No. 10,936,351
Claim 12
wherein the geometric match comprises an angle or triangular arrangement between one or more elements in the captured image of the UI.
wherein the geometric match comprises an angle or triangular arrangement between one or more elements in the captured image of the UI.


	
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 13
U.S. Patent No. 10,936,351
Claim 13
wherein the geometric match is based on a ML model.
wherein the geometric match is based on a ML model.


	
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 14
U.S. Patent No. 10,936,351
Claim 14
wherein retraining is performed based on a missing element detected in the captured image of the UI.
wherein retraining is performed based on a missing element detected in the captured image of the UI.


	
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 15
U.S. Patent No. 10,936,351
Claim 15
wherein the geometric match is based on elastic or inelastic geometric relationships of elements in the captured image of the UI.
wherein the geometric match is based on elastic or inelastic geometric relationships of elements in the captured image of the UI.


	
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,936,351. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 16
U.S. Patent No. 10,936,351
Claim 16
wherein a first anchor of the two or more anchors is positioned on a first button and a second anchor of the two or more anchors is positioned on a second button.
wherein a first anchor of the two or more anchors is positioned on a first button and a second anchor of the two or more anchors is positioned on a second button.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668